Citation Nr: 0505259	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to August 23, 2000 for 
an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to June 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2002, a statement of the case was issued in January 
2003 and a substantive appeal was received in February 2003.  
This case was previously before the Board and was remanded in 
January 2004.

The Board notes that the issue of entitlement to service 
connection for hemifacial spasm, claimed as facial twitching, 
was granted by the RO by way of a November 2004 rating 
decision.  This is a full grant of the benefits sought on 
appeal.  As such, this issue is no longer considered to be in 
appellate status.


FINDINGS OF FACT

1.  On August 23, 2001, the RO received a written statement 
from the veteran which was interpreted as requesting 
entitlement to service connection for his tinnitus and 
service connection was subsequently granted, effective August 
23, 2000.

2.  There is no communication from the veteran or his 
representative prior to August 23, 2001 that constitutes a 
formal or informal claim for entitlement to service 
connection for tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 32, 2000, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for the award of service connection 
for his tinnitus disability.  The October 2001 and January 
and July 2004 RO letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the October 2001 letter notified 
the veteran that he should submit any pertinent evidence in 
his possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in October 2001 and 
the initial rating decision was issued in January 2002.  
Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  
Additionally, the veteran has been afforded several VA 
examinations.  Under the circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

In the present case, the veteran filed a formal claim for 
entitlement to service connection for hearing loss which was 
interpreted by the RO to include a claim for tinnitus on 
August 23, 2001.  Prior to this date, the record contains 
evidence that the veteran applied for service connection for 
"hearing loss" in January 1970.  In March 1970, the RO 
granted service connection for scar, tympanic membrane, with 
mild deafness.  The record shows that the veteran was 
notified of this decision in March 1970.

The Board acknowledges the veteran's contentions and his 
belief that his award of service connection for tinnitus 
should date back to March 1970 based on this previous claim 
and rating decision.  The Board also acknowledges that the 
veteran's service medical records show a diagnosis of 
tinnitus on several occasions in service.  However, as noted 
above, VA regulations for establishing an effective date for 
an award of service connection require not only evidence of a 
diagnosis of the disability in question, but also a 
communication from the veteran or his or her representative 
expressing a desire to apply for service connection for the 
disability diagnosed.

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for his tinnitus prior to August 23, 
2001.  As a result, there is nothing in the record prior to 
August 23, 2001 that can be construed as an application for 
service connection benefits for tinnitus.  The Board 
acknowledges the veteran's essential argument that his 1970 
claim for hearing loss should be construed as a claim for 
tinnitus, but there is no evidence of record to indicate that 
the veteran was expressing an intent to apply for tinnitus 
benefits in his January 1970 claim.  The Board finds it 
particularly persuasive that the veteran expressed no 
disagreement with the March 1970 rating decision which 
awarded benefits for a tympanic membrane scar with mild 
deafness.  If the veteran had intended his January 1970 claim 
to include a claim for tinnitus, the Board believes he would 
of expressed such a contention at the time he was notified of 
the March 1970 rating decision.  However, no such contention 
was made.  Thus, there is no basis for awarding service 
connection for tinnitus prior to August 23, 2000.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


